DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 of the application recites in the preamble “a spark plug” and in Lines 13-14 “wherein said obstruction portion” … “is positioned in flow alignment with said gap with respect to a flow path of a propellant to sustain a flame proximate said gap” which includes subject matter that is directed towards a combustion chamber and not the specific structure of the spark plug.  For instance the flow path of a propellant would exist inside a combustion chamber whereas the claim preamble states that the claim is directed towards only the spark plug which is not required to be in the combustion chamber.  Therefore if a spark plug includes the claimed structure it will be deemed adaptable to be placed in a combustion chamber to meet said limitation as the limitation is intended use. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,371,099. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim 1 of the Application and U.S. Patent No. 10,371,099, Claim 1 recite a spark plug (Column 6, Line 39) comprising: 
an insulating body (Column 6, Line 40) defining a longitudinal axis (Column 6, Line 40) and comprising a base portion (Column 6, Line 41) and an obstruction portion (Column 6, Line 41); 
a first electrode (Column 6, Line 42) comprising a proximal portion (Column 6, Line 42), a distal portion (Column 6, Lines 42-43) and a sheathed portion (Column 6, Line 43) between said proximal portion and said distal portion (Column 6, Lines 43-44), said sheathed portion of said first electrode extending through said base portion of said insulating body (Column 6, Line 44-46); and 
Column 6, Line 47) comprising a proximal portion (Column 6, Line 47), a distal portion (Column 6, Line 47-48) and a sheathed portion (Column 6, Line 48) between said proximal portion and said distal portion (Column 6, Line 48-49), said sheathed portion of said second electrode extending through said base portion and said obstruction portion of said insulating body (Column 6, Lines 49-52), said first electrode and said second electrode being spaced apart to define a gap therebetween (Column 6, Lines 52-53), 
wherein said obstruction portion axially extends beyond said distal portion of said first electrode (Column 6, Lines 54-55) and is positioned in flow alignment with said gap with respect to a flow path of a propellant to sustain a flame proximate said gap (Column 6, Lines 55-58).
Claim 1 of U.S. Patent No. 10,371,099 includes additional elements. Therefore U.S. Patent No. 10,371,099 Claim 1 is narrower than and thus anticipates Claim 1 of the Application.

Claims 2-10 of the application and U.S. Patent No. 10,371,099 claims 2-10 recite the exact same limitations using substantially the same language as shown in Column 6, Line 62-Column 7, Lines 19.

Claim 11 of the Application and U.S. Patent No. 10,371,099, Claim 11 recite a propellant ignition system (Column 7, Line 20) comprising: 
a combustion chamber (Column 7, Line 21) defining a longitudinal axis (Column 7, Line 21); 
Column 7, Line 22) flowing through said combustion chamber in a flow path (Column 7, Lines 22-23); and 
a spark plug (Column 7, Line 24) extending into said combustion chamber (Column 7, Line 24), 
said spark plug comprising (Column 7, Line 25): 
an insulating body (Column 7, Line 26) comprising a base portion (Column 7, Line 26) and an obstruction portion (Column 7, Line 27); 
a first electrode (Column 7, Line 28) extending through said base portion of said insulating body (Column 7, Lines 28-29), wherein said first electrode comprises a distal-most tip (Column 7, Lines 29-30); and 
a second electrode (Column 7, Line 31) extending through said base portion and said obstruction portion of said insulating body (Column 7, Lines 31-32), said second electrode being spaced apart from said first electrode to define a gap therebetween (Column 7, Lines 33-34), 
wherein said obstruction portion axially extends beyond said distal-most tip (Column 7, Lines 35-36) and is in flow alignment with said gap with respect to said flow path of said propellant (Column 7, Lines 36-38).
Claim 11 of U.S. Patent No. 10,371,099 includes additional elements. Therefore U.S. Patent No. 10,371,099 Claim 11 is narrower than and thus anticipates Claim 11 of the Application.

Claims 12-18 of the application and U.S. Patent No. 10,371,099 claims 12-18 recite the exact same limitations using substantially the same language as shown in Column 8, Line 1-Column 8, Lines 18.

Claim 19 of the Application and U.S. Patent No. 10,371,099, Claim 19 recite a method for igniting a flowing propellant (Column 8, Line 19) comprising the steps of: 
flowing said propellant in a flow path (Column 8, Line 21) through a gap (Column 8, Line 21) formed between a first electrode (Column 8, Line 22) and a second electrode (Column 8, Lines 22-23), wherein said first electrode passes through a base portion of an insulating body (Column 8, Lines 23-24), wherein said first electrode comprises a distal-most tip (Column 8, Lines 24-25), wherein said second electrode passes through an obstruction portion of said insulating body and said base portion of said insulating body (Column 8, Lines 25-28), wherein said obstruction portion axially extends beyond said distal-most tip (Column 8, Lines 28-29), wherein said obstruction portion is positioned in flow alignment with said gap with respect to said flow path of said propellant to obstruct said flow path of said propellant (Column 8, Lines 29-32); 
applying a voltage across said first electrode and said second electrode to generate a spark in said gap to ignite the flowing propellant (Column 8, Lines 33-35); and 
sustaining a flame in said obstructed flow path after said spark ceases to exist (Column 8, Lines 35-37).


Claim 20 of the application and U.S. Patent No. 10,371,099 claim 20 recite the exact same limitations using substantially the same language as shown in Column 8, Lines 38-40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teached as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Minor (U.S. Patent No. 1,397,535), hereinafter Minor, in view of Pratt (U.S. Patent No. 3,974,412), hereinafter Pratt.

Regarding Claim 1, Minor teaches a spark plug (Figure 1) comprising: 
an insulating body (Elements 3 and 10) defining a longitudinal axis (Figure 1 - a vertical axis runs through the center of the insulating body and therefore the insulating body would define a longitudinal axis - See annotated figure below for clarification) and comprising a base portion (Element 3); 
Element 2) comprising a proximal portion (Figure 1- the top most slanted end of the first electrode, element 2, is the proximal portion - See annotated figure below for clarification), a distal portion (Figure 1 - the bottom most end of the first electrode, element 2, is the distal portion - see annotated figure below for clarification) and a sheathed portion (Figure 1 - the straight up and down portion of the first electrode that is surrounded by the base portion, element 3, of the insulating body is the sheathed portion - see annotated figure below for clarification) between said proximal portion and said distal portion (Figure 1 - the sheathed portion is between the distal and proximal portions on the first electrode), said sheathed portion of said first electrode extending through said base portion of said insulating body (Figure 1 - the sheathed portion extends through the base portion of the insulating body), and 
a second electrode (Element 1) comprising a proximal portion (Figure 1 - the top most portion of the second electrode is the proximal portion), a distal portion (Figure 1 - the bottom most portion of the second electrode is the distal portion) and a sheathed portion (Figure 1 - the portion between the top most portion and the bottom most portion is the sheathed portion - see annotated figure below for clarification) between said proximal portion and said distal portion (Figure 1 - the sheathed portion is between the proximal and distal portions), said sheathed portion of said second electrode extending through said base portion of said insulating body (Figure 1 - the sheathed portion of the second electrode extends through the base portion of the insulating body), said first electrode and said second electrode being spaced apart to define a gap therebetween (Figure 1 – the first electrode, 2, is spaced from the second electrode, 1, to provide a gap between them
Minor does not teach the insulating body comprising an obstruction portion, said sheathed portion of said second electrode extending through said obstruction portion of said insulating body, wherein said obstruction portion axially extends beyond said distal portion of said first electrode, or wherein said obstruction portion is positioned in flow alignment with said gap with respect to a flow path of a propellant to sustain a flame proximate said gap (However this limitation is recognized as intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
However, Pratt teaches a spark plug (Figure 1) with a first electrode (2), a second electrode (1) with a sheathed portion (Figure 1 – the portion of the stem, 1B, of the second electrode, 1, within the base and obstruction portion of the insulating body is the sheathed portion), a gap (6) and an insulating body (3 and 9) comprising a base portion (9) and an obstruction portion (3), said sheathed portion of said second electrode extending through said base portion and said obstruction portion of said insulating body (Figure 1 – the sheathed portion extends through the base portion, 9, and the obstruction portion, 3, of the insulating body) and wherein said obstruction portion axially extends beyond said distal portion of said first electrode (Figure 1 - the obstruction portion, element 3, extends along a vertical axis/axially beyond the distal end of the first electrode, element 2 - see annotated figure below for clarification).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Minor to include Pratt – Column 2, Lines 3-5).


    PNG
    media_image1.png
    447
    346
    media_image1.png
    Greyscale

Figure 1 - Annotated figure from Minor

    PNG
    media_image2.png
    706
    605
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Pratt

Regarding Claim 2, Minor in view of Pratt teach the invention as claimed and discussed above. Minor further teaches wherein said insulating body is monolithic (Figure 1 - Column 1, Lines 29-30 - the insulating body/core, elements 3 and 10, is a single piece of porcelain  and therefore monolithic).

Regarding Claim 3, Minor in view of Pratt teach the invention as claimed and discussed above. Minor further teaches wherein said insulating body comprises an electrical insulator material (Column 1, Lines 29-30 - the insulator body is made of ceramic which is an electrical insulator material).

Regarding Claim 4, Minor in view of Pratt teach the invention as claimed and discussed above.  Minor further teaches wherein the said electrical insulator material comprises a ceramic material (Column 1, Lines 29-30 - the insulator body is made of porcelain which is a type of ceramic).

Regarding Claim 5, Minor in view of Pratt teach the invention as claimed and discussed above. Minor further teaches a threaded collar (Element 4) connected to said base portion of said insulating body (Figure 1 - the threaded collar, element 4, is connected to the base portion of the insulating body).

Regarding Claim 6, Minor in view of Pratt teach the invention as claimed and discussed above. 
Minor further teaches said obstruction portion has a first length along said longitudinal axis (Figure 1 - It is noted that the limitation of "a first length" of the obstruction portion is not explicitly defined in the claim or in the specification and therefore may be interpreted as any length of the obstruction portion, therefore the obstruction portion has a length along the longitudinal axis), wherein said gap is defined between said distal portion of said first electrode and said distal portion of said second electrode (Figure 1 - the gap is between the distal ends of the two electrodes), wherein said gap having a second length along said longitudinal axis (Figure 1 – the length between the distal portions of the electrodes, which form the gap is the second length
Minor does not explicitly teach wherein said second length is greater than said first length.
However, Pratt teaches wherein said obstruction portion has a first length along said longitudinal axis (Figure 1 - the length from the distal end of the first electrode to the end of the obstruction portion at the distal most end - See annotated figure below for clarification), wherein a gap (Element 6) is defined between said distal portion of said first electrode and said distal portion of said second electrode (Figure 1 - the gap is between the distal ends of the first and second electrodes), said gap having a second length along said longitudinal axis (Figure 1 - The line with the arrows labelled "6" is the length of the gap), and wherein said second length is greater than said first length (Figure 1 - the second length must be longer than the first length as they both have the same starting location and the ending location for the second length is past the ending location for the first length along the axis - see annotated figure below for clarification). Thus the combination of Minor and Pratt teach the limitations as required by Claim 6.


    PNG
    media_image3.png
    385
    575
    media_image3.png
    Greyscale

Figure 3 - Annotated Figure from Pratt

Regarding Claim 7, Minor in view of Pratt teach the invention as claimed and discussed above but do not teach wherein said first length is at least 20 percent of said second length.
However, Pratt teaches the obstruction portion covers the electrode except for a small portion (Column 2, Lines 54-57) which allows for the electrode, element 2, to be placed in a region closer to the other electrode, element 1, than the gap, element 6 thereby causing a corona discharge (Column 2, Line 63- Column 3, Line 7).  The arc/spark follows the path of the corona discharge which allows the arc to experience electromagnetic interaction with the electrode and force the arc to move radially outward (Column 3, Lines 21-25 and Lines 35-40) which causes a lengthening of the arc and thereby the ignition volume of the arc (Column 3, Lines 40-45
The length of the obstruction portion is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is the effect of the length of the arc/spark.
Therefore since the general conditions of the claim, i.e. that the obstruction portion has a first length and the gap has a second length, were taught in the prior art by Minor and Pratt, it is not inventive to discover the optimum length of the obstruction portion by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstruction portion to have a first length of at least 20 percent of said second length in order increase the length of the arc and thereby increase the ignition volume of the system (Pratt - Column 3, Lines 40-45).

Regarding Claim 8, Minor in view of Pratt teach the invention as claimed and discussed above. Minor further teaches wherein said second electrode comprises a bend (Figure 1 - Column 2, Lines 53-56 - the second electrode, element 1, has a bend) such that a distal-most tip (Figure 1 - the end of the second electrode is the distal-most tip) of said second electrode is substantially axially aligned with a distal-most tip of said first electrode (Figure 1 - Column 2, Lines 53-56 - the distal tip of second electrode is above and overlapping the distal end of the first electrode and therefore is substantially aligned with the distal end of the first electrode).

Regarding Claim 9, Minor in view of Pratt teach the invention as claimed and discussed above. Minor further teaches wherein said obstruction portion comprises a generally circular Column 2, Lines 63-66 - the obstruction portion, element 10, is a conical shape and a cone has a circular cross-section i.e. the base of the cone is a circular shape).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Minor in view of Pratt as applied to claim 1 above, and further in view of Yoshida (U.S. Pre-grant Publication 2007/0216277), hereinafter Yoshida.

Regarding Claim 10, Minor in view of Pratt teach the invention as claimed and discussed above. 
Minor in view of Pratt do not explicitly teach wherein said obstruction portion comprises an obround or elliptical cross-sectional shape.
However, Yoshida teaches a spark plug (Figure 1) with an obstruction portion (Element 4A) wherein said obstruction portion comprises an obround or elliptical cross-sectional shape (Paragraph 0077, Lines 1-2 and 6-7 - the electrode, element 4, may have an elliptical cross-sectional shape and therefore the obstruction portion which is part of the electrode may have an elliptical cross-sectional shape).
It has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cross-section of the obstruction portion, as taught by Minor in view .

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. Patent No. 3,133,409), hereinafter Fox, in view of Minor, Pratt and Eason (U.S. Patent No. 8,434,292), hereinafter Eason.

Regarding Independent Claim 11 and dependent Claims 15 and 16, Fox teaches a propellant ignition system (Figure 3) comprising:
a combustion chamber (13 – Column 3, Lines 21-24 – the tube, 13, is a flame tube/ combustion chamber as the mixture of air and fuel/propellant is combusted) defining a longitudinal axis (Figure 3 – the combustion chamber may have an infinite number of axes and multiple longitudinal axis as they may be arbitrarily defined since there is no further limitations defining the longitudinal axis); 
a propellant (Column 3, Lines 21-24 – the mixture of fuel and air is the propellant) flowing through said combustion chamber in a flow path (Figure 3 – Column 3, Lines 15-23 – the fuel/air mixture flows into the combustion chamber, 13, which would be left to right as seen in Figure 3); and 
a spark plug (19) extending into said combustion chamber (Figure 3 – the spark plug, 19, extends into the combustion chamber, 13), said spark plug comprising: 
a first electrode (21
a second electrode (22), said second electrode being spaced apart from said first electrode to define a gap therebetween (Figure 3 – a gap is shown between the second and first electrode).
Fox does not explicitly teach (Claim 11) said spark plug comprising:
an insulating body comprising a base portion and an obstruction portion; 
a first electrode extending through said base portion of said insulating body; and 
a second electrode extending through said base portion and said obstruction portion of said insulating body, 
wherein said obstruction portion axially extends beyond said distal-most tip and is in flow alignment with said gap with respect to said flow path of said propellant; (Claim 15) wherein said insulating body is monolithic; (Claim 16) wherein said obstruction portion comprises a circular cross-sectional shape.
However, Minor teaches (Claim 11) a spark plug (Figure 1) comprising: 
an insulating body (Elements 3 and 10) comprising a base portion (Element 3); 
a first electrode (Element 2) extending through said base portion of said insulating body (Figure 1 - the first electrode, element 2, extends through the base portion of the insulating body); and 
a second electrode (Element 1) extending through said base portion of said insulating body (Figure 1 - the second electrode extends through the base portion and obstruction portion of the insulating body), (Claim 15) wherein said insulating body is monolithic (Figure 1 – the insulating body, 3 and 10, is one piece and therefore monolithic
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fox by replacing the spark plug with the spark plug of Minor to have (Claim 11) said spark plug comprising: an insulating body comprising a base portion; a first electrode extending through said base portion of said insulating body; and a second electrode extending through said base portion of said insulating body; (Claim 15) wherein said insulating body is monolithic, as suggested and taught by Minor, in order to assist in quickly heating the terminals and thus preventing the collection of oil/fuel on the electrodes at the time of startup (Minor - Column 2, Lines 66-69).
Fox in view of Minor do not teach said spark plug comprising: an insulating body an obstruction portion; a second electrode extending through said obstruction portion of said insulating body, wherein said obstruction portion axially extends beyond said distal-most tip and is in flow alignment with said gap with respect to said flow path of said propellant; (Claim 16) wherein said obstruction portion comprises a circular cross-sectional shape.
However, Pratt teaches a spark plug (Figure 1) with a first electrode (2), a second electrode (1), a gap (6) and an insulating body (3 and 9) comprising a base portion (9) and an obstruction portion (3), said second electrode extending through said base portion and said obstruction portion of said insulating body (Figure 1 – the second electrode extends through the base portion, 9, and the obstruction portion, 3, of the insulating body) and wherein said obstruction portion axially extends beyond said distal portion of said first electrode (Figure 1 - the obstruction portion, element 3, extends along a vertical axis/axially beyond the distal end of the first electrode, element 2 - see annotated figure below for clarification); (Claim 16) wherein said obstruction portion comprises a circular cross-sectional shape (Figures 1 and 4-6 – the obstruction portion, 3, is shown be cylindrical in shape and therefore has a circular cross-sectional shape).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fox in view of Minor to include (Claim 11) the insulating body comprising an obstruction portion, said second electrode extending through said base portion and said obstruction portion of said insulating body, wherein said obstruction portion axially extends beyond said distal portion of said first electrode and (Claim 16) wherein said obstruction portion comprises a circular cross-sectional shape, as suggested and taught by Pratt, in order to create an arc discharge whose length is much longer than ordinarily obtainable (Pratt – Column 2, Lines 3-5).
Fox in view of Minor and Pratt do not teach wherein said obstruction portion is positioned in flow alignment with said gap with respect to a flow path of said propellant.
However, Eason teaches an igniter (Figure 4L) with a first element (Figure 4L – Column 9, Lines 51-55 and Column 12, Lines 13-31 – it is noted that Column 12, Lines 13-31 contains an error where it states it is describing “Fig. 4K” in Line 13 but should instead be “4L” as 4K does not contain the cylindrically shaped central encasement of Line 16 - the first element is the cylinder – see annotated figure below for clarification) and a second element (Figure 4L – Column 9, Lines 51-55 and Column 12, Lines 13-31 – the is the “L” shaped element that would extend over the cylinder – See annotated figure below for clarification) with an obstruction portion (Figure 4L – the vertical portion of the second element is the obstruction portion) and a gap between the first and second element (Figure 4L – a space is shown between the first and second elements – See annotated figure below for clarification) wherein said obstruction Figure 4L – the obstruction portion is in flow alignment with the gap ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Fox in view of Minor and Pratt by configuring the obstruction portion such that it is positioned in flow alignment with said gap with respect to a flow path of said propellant, as taught by Eason, in order to create slow moving fluid to increase the amount of heat transferred to the fluid and to discharge the heated fluid in a non-axially aligned direction to maximize mixing of the heated fluid within the combustion zone (Eason – Column 12, Lines 20-26).

Regarding Claim 12, Fox in view of Minor, Pratt and Eason teach the invention as claimed and discussed above. Fox further teaches wherein said combustion chamber is cylindrical (Figure 3 – the combustion chamber, 13, is a tube and is shown to be cylindrical).

Regarding Claim 13, Fox in view of Minor, Pratt and Eason teach the invention as claimed and discussed above. Fox further teaches wherein said propellant comprises a fuel component and an oxidizer component (Column 3, Lines 21-24 – the propellant is a mixture of a fuel and air, where air is the oxidizer component).

Regarding Claim 14, Fox in view of Minor, Pratt and Eason teach the invention as claimed and discussed above. Fox further teaches wherein said propellant has a flame speed (Column 3, Lines 5-11 - the flame propagation is the flame speed of the propellant), and Column 3, Lines 5-11 - the fuel/propellant has a flow velocity) is greater than said flame speed (Column 3, Lines 5-11 - the velocity of the fuel/propellant is faster than the flame propagation).

Regarding Claims 17 and 18, Fox in view of Minor, Pratt and Eason teach the invention as claimed and discussed above. Fox further teaches a vehicle comprising a propellant ignition system (Column 1, Lines 9-10 – a rocket (Claim 18) uses the ignition system therefore the rocket is the vehicle). Therefore the combination of Fox in view of Minor, Pratt and Eason teach the limitations of Claim 17 as the vehicle of Fox contains the ignition system of Fox in view of Minor, Pratt and Eason of Claim 11 as discussed above for the rejection for Claim 11.

Regarding Independent Claim 19, Fox teaches a method for igniting a flowing propellant (Figure 3 – Column 1, Lines 9-10) comprising the steps of: 
flowing said propellant in a flow path (Figure 3 – Column 2, Lines 39-52 – a flow of a mixture of fuel and air is provided to the tube, 13, which provides a flow path) through a gap (Figure 3 - the spark plug, 19, has a gap through which the flow path of propellant passes) formed between a first electrode (21) and a second electrode (Figure 3 – the gap is between the first electrode, 21, and the second electrode, 22), wherein said first electrode comprises a distal-most tip (Figure 3 – the tip of the first electrode, 21, that is in the center of the tube, 13, is the distal-most tip); 
applying a voltage across said first electrode and said second electrode to generate a spark in said gap to ignite the flowing propellant (Column 2, Lines 50-54 and Column 3, Lines 21-24 – electricity is applied to the electrode, 21 and 22, and therefore a voltage is applied across them to generate a spark to ignite the propellant flowing in the gap); and 
sustaining a flame in the flow path after said spark ceases to exist (Figure 3- Column 3, Lines 1 -29 – the combustion chamber, 13, contains a flame holder which is used to maintain combustion within the combustion chamber/tube, 13, therefore a flame is sustained in the flow path after said spark ceases to exist).
Fox does not teach wherein said first electrode passes through a base portion of an insulating body, wherein said second electrode passes through an obstruction portion of said insulating body and said base portion of said insulating body, wherein said obstruction portion axially extends beyond said distal-most tip, wherein said obstruction portion is positioned in flow alignment with said gap with respect to said flow path of said propellant to obstruct said flow path of said propellant.
However, Minor teaches a spark plug (Figure 1) with a gap (Figure 1 – a gap exists between a first electrode, 2, and a second electrode, 1) formed between a first electrode (2) and a second electrode (1), wherein said first electrode passes through a base portion of an insulating body (Figure 1 - the first electrode, 2, extends through the base portion, 3, of the insulating body, 3 and 10), wherein said first electrode comprises a distal-most tip (Figure 1 - the bottom most end, as seen in Figure 1, of the first electrode, element 2, is the distal-most tip- see annotated figure below for clarification), wherein said second electrode passes through said base portion of said insulating body (Figure 1 - the second electrode extends through the base portion, 3, and an obstruction portion, 10, of the insulating body, 3 and 10
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fox by replacing the spark plug with the spark plug of Minor to have said first electrode passes through a base portion of an insulating body, and said second electrode passes through said base portion of said insulating body, as suggested and taught by Minor, in order to assist in quickly heating the terminals and thus preventing the collection of oil/fuel on the electrodes at the time of startup (Minor - Column 2, Lines 66-69).
Fox in view of Minor do not teach wherein said second electrode passes through an obstruction portion of said insulating body, wherein said obstruction portion axially extends beyond said distal-most tip, wherein said obstruction portion is positioned in flow alignment with said gap with respect to said flow path of said propellant to obstruct said flow path of said propellant;
However, Pratt teaches a spark plug (Figure 1) with a first electrode (2), a second electrode (1), a gap (6) and an insulating body (3 and 9) comprising a base portion (9) and an obstruction portion (3), wherein said second electrode passes through said obstruction portion of said insulating body (Figure 1 – the second electrode, 1, passes through the obstruction portion, 3) and wherein said obstruction portion axially extends beyond said distal distal-most tip (Figure 1 - the obstruction portion, element 3, extends along a vertical axis/axially beyond the distal end of the first electrode, element 2 - see annotated figure below for clarification).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Minor to include said second electrode passing through an obstruction portion of said insulating body, wherein Pratt – Column 2, Lines 3-5).
Fox in view of Minor and Pratt do not teach wherein said obstruction portion is positioned in flow alignment with said gap with respect to said flow path of said propellant to obstruct said flow path of said propellant.
However, Eason teaches an igniter (Figure 4L) with a first element (Figure 4L – Column 9, Lines 51-55 and Column 12, Lines 13-31 – it is noted that Column 12, Lines 13-31 contains an error where it states it is describing “Fig. 4K” in Line 13 but should instead be “4L” as 4K does not contain the cylindrically shaped central encasement of Line 16 - the first element is the cylinder – see annotated figure below for clarification) and a second element (Figure 4L – Column 9, Lines 51-55 and Column 12, Lines 13-31 – the is the “L” shaped element that would extend over the cylinder – See annotated figure below for clarification) with an obstruction portion (Figure 4L – the vertical portion of the second element is the obstruction portion) and a gap between the first and second element (Figure 4L – a space is shown between the first and second elements – See annotated figure below for clarification) wherein said obstruction portion is positioned in flow alignment with said gap with respect to a flow path of a propellant (Figure 4L – the obstruction portion is in flow alignment with the gap) to obstruct the flow path of said propellant (Figure 4L – Column 12, Lines 20-26 – the obstruction portion changes the direction of the propellant flow and slows the flow and therefore obstructs the flow of said propellant
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Minor in view of Pratt by configuring the obstruction portion such that it is positioned in flow alignment with said gap with respect to a flow path of a propellant to obstruct said flow path of said propellant, as taught by Eason, in order to create slow moving fluid to increase the amount of heat transferred to the fluid and to discharge the heated fluid in a non-axially aligned direction to maximize mixing of the heated fluid within the combustion zone (Eason – Column 12, Lines 20-26).


    PNG
    media_image1.png
    447
    346
    media_image1.png
    Greyscale

Figure 4 - Annotated figure from Minor

    PNG
    media_image2.png
    706
    605
    media_image2.png
    Greyscale

Figure 5 - Annotated Figure from Pratt

    PNG
    media_image4.png
    497
    763
    media_image4.png
    Greyscale

Figure 6 - Annotated Figure from Eason

Regarding Claim 20, Fox in view of Minor, Pratt and Eason teach the invention as claimed and discussed above. Fox further teaches wherein said propellant has a flame speed (Column 3, Lines 5-11 - the flame propagation is the flame speed of the propellant), and wherein a superficial velocity of said propellant (Column 3, Lines 5-11 - the fuel/propellant has a flow velocity) is greater than said flame speed (Column 3, Lines 5-11 - the velocity of the fuel/propellant is faster than the flame propagation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (U.S. Patent No. 6,170,458) shows a spark igniter with a shield placed in the propellant flow path to the electrodes.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741